Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 9/24/2020 in response to the Office Action of 6/25/2020 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 1-14 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the following species is acknowledged: Species (a1 ), stable angina; Species (b2) more than one biomarker including cystatin C in HDL plasma fraction, CD14 in HDL plasma fraction, serpins G1, C1 each in HDL plasma fraction. Species (c2)  more than one values; as the elected markers are all in one fractions, the one or more values are concentrations 1’ and do not include ratios as the specification defines “value derived from concentration”  as concentration (page 8 last paragraph).  
Claims 1-4, 8-9, 12-14 are currently under consideration in view of the elected species.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Objection to Specification
The use of the trademark has been noted in throughout this application as for example the use of Optiprep TM, Ambion TM (page 37) SPSS®, (page 39) etc], It should be capitalized wherever it appears and be accompanied by the generic terminology.Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 
In addition, the disclosure is objected to because of the following informalities: “Burnstein” on page 33 is misspelled; it should read Burstein. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-9, 12-14   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between biomarker   levels  that are detected in a plasma fraction in response to ischemic heart disease.  The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action.

Also, claims are directed to an abstract idea, because the steps of computing one or more values (step c) and performing a comparison with a reference (Step d) and wherein the calculated values are AUC (claims 2-4)  read on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    
Further such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception are not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application
There are no subsequent steps recited that would be performed depending on the results of the assay.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. No action beyond “comparison step” ,as in Mayo, there is no requirement that a doctor act on the results of the method.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well understood, purely conventional or routine.
In particular, methods for performing step a for isolating lipoprotein fractions from plasma/serum with polyanions are well known since 1970 i.e. dextran sulfate, heparin nd paragraph; fig 4);Vaisar et al (The Journal of clinical investigation;2007, pages 746-756, see Figs 2, 4); Kanhai et al (see supplemental  Fig.1).  In addition, the instant specification discloses that vesicle bilayer co-fractionate with LDL/HDL is known in the art and used for the detection of biomarkers wherein quantitative measurements using bead based immunoassays with commercially available antibodies are known (page are known bridging paragraph pages 37-38). 
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the claimed ateps a and b for  determining a biomarker level in a plasma subtraction are a routine and conventional tesst used to measure biomarkers.  Furthermore, using the assay result to identify a subject suffering from a disease, recited in the wherein caluse and the preamble amounts to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Kleijn et al.. (WO2012110253, IDS reference) as evidenced by or in view of Yuana et al. (Journal of Extracellular Vesicles;2014, vol 3, 23262 pages re-numbered 1-6) in view of Burstein et al. (1970;IDS Reference).  

Claims of this invention are drawn to a method for identifying a subject suffering from, or being at risk of suffering from, an ischemic heart disease, said method comprising the steps of: 
a) performing sequential precipitation with polyanions to obtain one or more of the plasma fractions selected from the group consisting of the Low-Density Lipoprotein (LDL) fraction, the High-Density Lipoprotein (HDL) fraction, the remaining (REX) fraction and the total (TEX) fraction from a plasma sample of said subject; 
b) performing an immune-bead assay to measure the concentration of one or more protein marker in one or more of said plasma fractions, wherein the at least one or more protein marker is selected from SerpinCi, Cystatin C, CD14, SerpinF2 and SerpinGi; 
c) computing  one or more values, wherein each of the one or more values: - is derived from a concentration of a protein marker in one of said plasma fractions, and/or - is a ratio of the concentrations of a single protein marker in two different ones of said plasma fractions,
d) performing a comparison of the one or more values as determined in step c with one or more corresponding reference values, which has been derived in the same way from the concentration of the same one or more protein marker in corresponding plasma fractions as determined in group of reference subjects not suffering from ischemic heart disease, wherein a statistically significant difference between the one or more values c)and the one or more corresponding reference values is indicative of the subject suffering, or being at risk of suffering, from an ischemic heart disease.
De Kleijn et al. teach throughout the publication and especially in abstract, a method for predicting the risk for developing a cardiovascular event wherein the cardiovascular event can be for example coronary artery disease (Page 7 second paragraph) for diagnosing occurrence of a ischemic ACS (Abstract) comprising isolating exosomes from a body fluid sample as for example plasma, serum and measuring one or more of CD14,Cystatin C, Serpin F2, serpin G1 or any combinations thereof to provide diagnosis (Abstract).     
De Kleijn et al
In one embodiment, De Kleijn et al teach isolating plasma fractions comprising microvesicles by performing ultracentrifugation on a linear sucrose gradient wherein microvesicles float based on their different buoyancy and density and quantifying the presence of CD14,Cystatin C, Serpin F2, serpin G1 (example 7;Fig.12).  The proteins were detected in the density fractions ranging between 1.176 and 1.21 (page 48 second paragraph).  Such fractions represent HDL density fractions as shown by Yuana et al (Fig.1b). In particular, Yuana et al teach extracellular vesicles and HDL are co-isolated when using density gradient ultracentrifugation (Abstract). 
While De Kleijn et al discloses investigating sub-fractions of plasma for the presence of microvesical proteins (page 3 second paragraph) wherein such fractions include HDL as evidenced by or in view of Yuana,  De Kleijn et al is silent regarding obtaining the sub fraction i.e. HDL  with polyanions. However, using polyanions for plasma/serum sub fractionation by performing sequential precipitation has been known since 1970 as taught in Burstein et al (Abstract). 
Therefore, it would have been prima facie
The  biomarkers of De Kleijn et al. are necessarily present in the HDL obtained with the method of  Burstein et al as evidenced by the instant specification which discloses performing sequential precipitation with the method of Burstein et al. (page 33, 3rd paragraph).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Kleijn et al.. as evidenced by/in view of Yuana et al. and Burstein et al. as applied to claim 1, in view of De Hoog et al. (with Supplement) European Heart Journal:Acute cardiovascular care 2012, 2(1) 53-60)
De Kleijn et al.. as evidenced by/in view of Yuana et al. and Burstein et al. are silent regarding the ischemic heart disease is stable angina.  
De Hoog et al.  teach throughout the publication and especially in abstract, serum extracellular vesicle proteins as for example cystatin C can differentiate between ACS and non-ACS subject presenting to the emergency room with chest pain, wherein the non-ACS group includes stable angina.(page 55,right column; table S1).  
Therefore, it would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated De Kleijn et al.. to further perform the method using stable angina patients cohorts to determine vesicle  biomarker cutoff values in HDL as indicative of a subject at risk or suffering from stable angina as compared to ACS or non-ischemic chest pain sharing a common atherosclerotic background .  
One would be motivated to do so as subjects at risk for coronary artery disease are at risk for both stable angina and ACS as defined by the instant specification (pages 1-2) and  since coronary artery disease progresses from asymptomatic coronary .  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Kleijn et al.. as evidenced by/in view of Yuana et al. and Burstein et al. as applied to claim 1, in view of Altmann et al. (US 2014/0243233). 
De Kleijn et al.. as evidenced by/in view of Yuana et al. and Burstein et al. are relied upon as in the 103 rejection above.
De Kleijn et al.. as evidenced by/in view of Yuana et al. and Burstein et al. are silent regarding the SerpinC1.  
Altmann et al. teach throughout the patent an especially in [0003] measuring changes in HDL subpopulations as a result of a disease and using antibodies specific to proteins present in HDL subpopulations from blood [0102] to determine presence/amount of biomarkers to characterize the HDL particle [0041] wherein an abnormal amount correlates with a disorder [0043], wherein SerpinC1 is present in HDL [0091] Fig 13.  Altmann et al. teach the disorder includes coronary artery disease, angina wherein subjects may present with chest pain and other forms of angina [0098].  
Therefore, it would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated De Kleijn et al as evidenced by/in view of Yuana et al. and Burstein et al. and further measure serpin c1 (aka antithrombin) to increase the sensitivity of diagnosing  as De Kleijn et al  teach members of the coagulation pathway are important and it would have been with  expectation pf success that serpion c would be detected in the HDL fractions of De Kleijn et al as evidenced by/in view of Yuana et al. and Burstein et al.  as such HDL fraction includes the HDL  Altmann et al.  Combining different biomarkers that are taught by different prior arts to detect the same disease is obvious.  One would have been motivated to use a combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641